Weltner, Justice.
Certiorari was granted to review Division 2 of the opinion of the Court of Appeals in Pate v. Federated Mut. Ins. Co., 173 Ga. App. 163 (325 SE2d 831) (1984), which held that a question of fact existed as to whether an insurance company had contracted to provide optional no-fault coverage to a policyholder, notwithstanding the inapplicability of Flewellen v. Atlanta Cas. Co., 250 Ga. 709 (300 SE2d 673) (1983). A recitation of fact appears in the opinion of the Court of Appeals.
We agree with the dissenting Court of Appeals judges that an essential element of the purported contract (to pay $26,464.24 in return for a $2,476 premium) is missing as a matter of law — absent the compulsion of Flewellen. A reading of the entire correspondence between the parties establishes that the parties intended to contract for this coverage only if Flewellen required the payment of $26,464.24. Flewellen is inapplicable, and the Court of Appeals should have affirmed the grant of the insurance company’s motion for summary judgment. Peachtree &c. Investors v. Reed Drug Co., 251 Ga. 692 (308 SE2d 825) (1983); Indian Trail Village v. Smith, 152 Ga. App. 301 (262 SE2d 581) (1979).

Judgment reversed.


All the Justices concur.